EXHIBIT 10.29

AMENDED AND RESTATED PURCHASE AGREEMENT

This Amended and Restated Purchase Agreement (this “Agreement”) is entered into
as of October 26, 2005 by and between PHOENIX LIFE INSURANCE COMPANY, a New York
corporation (“Seller”), and EDGEMERE CAPITAL, LLC, a Delaware limited liability
company (“Buyer”).

RECITALS

A.

Seller is the owner of limited partnership or membership interests
(collectively, the “Rights”) in the funds as set forth in that certain letter of
intent between Seller and an affiliate of Buyer dated June 15, 2005
(collectively, the “Funds” and each a “Fund”). The limited partnership or
operating agreements of each of the Funds, as amended, are each referred to as
an “Operative Agreement” and are referred to collectively as the “Operative
Agreements”.

B.

Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, the
Rights; provided, however, that if, with respect to any Right, consent to the
sale thereof cannot be obtained from the Manager (as hereinafter defined) of the
applicable Fund in order to permit the consummation of such sale then, subject
to the terms and conditions hereof, Seller shall sell to Buyer, and Buyer shall
purchase from Seller, the economic entitlements in respect of such Right
relating to such non-consenting Fund (such rights are more particularly set
forth in Section 3(c) below and are referred to herein, collectively, as the
“Entitlements”); provided further, however, that not more than 50% of the
aggregate net asset value of the Interests (determined as of December 31, 2004)
shall be comprised of Entitlements.

C.

The purchase price for the Rights and the Entitlements (collectively, the
“Interests”) shall be as set forth herein and the sale thereof shall be
consummated in a total of up to two closings occurring on not more than two
closing dates occurring on or prior to March 31, 2006 (the first of such closing
dates is referred to herein as the “First Closing Date” and the second of such
closing dates is referred to herein as the “Second Closing Date” and the First
Closing Date and Second Closing Date are referred to herein, collectively, as

 



 

Page 1 of 59

NYCDMS/447815.10

 



 

the “Closing Dates” and individually as a “Closing Date”) upon the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained the parties hereto, intending to be legally bound, agree
as follows:

AGREEMENT

1.

Sale of the Interests.

 

a.

On the terms and subject to the conditions set forth in this Agreement, Seller
agrees to sell, assign and transfer to Buyer all of Seller’s right, title and
interest in the Rights for an aggregate purchase price equal to U.S.
$152,378,512 (the “Base Purchase Price;” the Base Purchase Price is the
aggregate of the “base purchase prices” to be agreed upon by Buyer and Seller on
or as of each Closing Date with respect to each of the Rights subject to such
Closing Date). In addition to the Base Purchase Price with respect to the Rights
being conveyed on a Closing Date, the Buyer shall pay to Seller an amount equal
to the result of the following (or if such result is negative, the Buyer shall
be permitted to offset such negative amount against the Base Purchase Price):
the sum of (A) the aggregate amount of all capital calls in respect of the
Rights funded by Seller for the period beginning on or after December 31, 2004
(the “Reference Date”), and ending on the applicable Cut-Off Date for such
Closing Date (“Post-Reference Date Funded Capital Calls”), plus (B) the
aggregate amount of all management fees (the “Management Fees”) due and payable
on or after the Reference Date in respect of the Rights funded by Seller for the
period beginning on or after the Reference Date and ending on the applicable
Cut-Off Date for such Closing Date (without double-counting for any amounts
funded by Seller pursuant to clause (A) of this Section 1(a)) and allocable to
the period of time on or after the Reference Date (“Post-Reference Date Funded
Management Fees”), less (C) the aggregate value of all distributions received by
Seller in respect of the Rights for the period beginning on or after the
Reference Date and ending on the applicable Cut-Off Date for such Closing Date
(the “Post-Reference Date Received Distributions”)

 

 

Page 2 of 59

NYCDMS/447815.10

 



 

and less (D) the aggregate amount of all accrued and unpaid (including suspended
or otherwise deferred) Management Fees in respect of the Rights funded by Seller
for the period beginning on or after the Reference Date and ending on the
applicable Cut-Off Date for such Closing Date and allocable to the period of
time prior to the Reference Date (“Pre-Reference Date Funded Management
Fees”)(the Post-Reference Date Funded Capital Calls in clause (A), the
Post-Reference Date Funded Management Fees in clause (B), the Post-Reference
Date Received Distributions in clause (C) and the Pre-Reference Date Funded
Management Fees in clause (D) of this Section 1(a) shall collectively be
referred to as the “Base Closing Adjustments”). Base Closing Adjustments may be
in respect of other periods as indicated below.

The Base Closing Adjustments, as of the First Closing Cut-Off Date (as defined
below), will be the collective results of the following: the Post-Reference Date
Funded Capital Calls in respect of the First Closing Cut-Off Date with respect
to each of the Rights subject to the First Closing Date; the Post-Reference Date
Management Fees in respect of the First Closing Cut-Off Date with respect to
each of the Rights subject to the First Closing Date; the Post-Reference Date
Received Distributions in respect of the First Closing Cut-Off Date with respect
to each of the Rights subject to the First Closing Date; the Pre-Reference Date
Funded Management Fees in respect of the First Closing Cut-Off Date with respect
to each of the Rights subject to the First Closing Date.

The Base Closing Adjustments, as of the Second Closing Cut-Off Date (as defined
below), will be the collective results of the following: the Post-Reference Date
Funded Capital Calls in respect of the Second Closing Cut-Off Date with respect
to each of the Rights subject to the Second Closing Date; the Post-Reference
Date Management Fees in respect of the Second Closing Cut-Off Date with respect
to each of the Rights subject to the Second Closing Date; the Post-Reference
Date Received Distributions in respect of the Second Closing Cut-Off Date with
respect to each of the Rights subject to the Second Closing Date; the
Pre-Reference Date Funded Management Fees in respect of the Second Closing

 

Page 3 of 59

NYCDMS/447815.10

 



 

Cut-Off Date with respect to each of the Rights subject to the Second Closing
Date.


 

b.

For purposes of determining the First Closing Base Closing Adjustments and
Second Closing Base Closing Adjustments, the “value” of any Post-Reference Date
Received Distributions of securities or other property received by Seller from a
Fund with respect to Rights subject to the First Closing (as defined below) or
the Second Closing (as defined below), as the case may be, shall be the value
assigned to such securities or other property as of the date of notification of
such distribution by the general partner, managing member or other entity in
control (the “Manager”) of the Fund distributing such securities or other
property, or, if no value is assigned by such Manager, the value shall be
determined by such Manager as determined pursuant to the Operative Agreements of
the Fund distributing the securities or other property.

2.

Assumption of Obligations. Effective on the applicable Closing Date with respect
to the Rights being sold to Buyer on such Closing Date, Buyer agrees to assume
Seller’s obligations with respect to unfunded capital commitments relating to
such Rights arising under the related Operative Agreements and to agree to be
obligated as set forth below to Seller with respect to the unfunded capital
commitments relating to Rights in respect of which Entitlements are being sold
to Buyer on such Closing Date (collectively, the “Unfunded Commitments”). It is
the intent of Seller that Seller shall be released from all of its obligations
under the Operative Agreements relating to the Rights being sold hereunder to
Buyer, except as otherwise specified in this Agreement, and provided further
that Seller shall provide a funding facility for the payment of such Unfunded
Commitments pursuant to and in accordance with a separate agreement between
Seller and Buyer (the “Funding Agreement”). It is the intent of the parties
hereto that Buyer shall be obligated to provide funding to Seller, on and after
the Closing Date of each Entitlement sold hereunder to Buyer, for all of
Seller’s funding obligations with respect to Unfunded Commitments relating to
each such Entitlement, except as otherwise

 

Page 4 of 59

NYCDMS/447815.10

 



 

specified in this Agreement, and provided further that the Funding Agreement
shall be available to fund such obligations pursuant to the terms thereof.
Notwithstanding the preceding sentence, except for Unfunded Commitments (which
are being assumed by Buyer as provided above with respect to Rights purchased
hereunder by Buyer or for which Buyer is obligated to Seller to fund the same to
Seller with respect to Entitlements purchased hereunder by Buyer), Buyer is not,
directly or indirectly, assuming, and shall not in any way be or become
responsible for, any liabilities of Seller arising under or relating to the
Operative Agreements which arise, directly or indirectly, out of (i) events
occurring prior to the Closing Date on which such any Right or Entitlement is
purchased by Buyer hereunder, including, without limitation, any obligation to
disgorge, in whole or in part, or otherwise reimburse, refund or pay to any of
the Funds or any other person, any distributions received by or for the account
of Seller (except for, with respect to any Right or Entitlement, any such
disgorgement, reimbursement, refund or payment relating to any distribution
received by Seller on or after the Reference Date and on or prior to the
applicable Closing Date and which constitutes a Base Closing Adjustment),
whether or not such liabilities are known or unknown as of the applicable
Closing Date, (ii) Seller’s transfer of the Interests to Buyer, (iii) the
inaccuracy of any representation or the breach of any covenant, warranty or
agreement made by Seller in this Agreement or in any document or certificate
delivered at a Closing or made by Seller in any of the Fund Documents (as
hereinafter defined), (iv) any tax liabilities of Seller, including liability
for taxes attributable to income or losses allocated to Seller, or distributions
paid or received by Seller, on or in respect of any of the Interests (other than
any such income or losses allocated to Buyer as contemplated in Section 9 below
and liability for taxes with respect thereto, other than any such distributions
paid to Buyer pursuant to Section 12 below and other than with respect to
Buyer’s undertakings under Section 3(c) hereof with respect to Entitlements), or
(v) any obligations of Seller to make future contributions or payments to a Fund
pursuant to Section 17-607 of the Delaware Revised Uniform Limited Partnership
Act or Section 18-607 of the Delaware Limited Liability Company Act
(collectively, the “Delaware Act”) or any comparable provision of any other
applicable law in respect of distributions or payments made on or prior to the
applicable Closing Date to Seller (other than obligations that relate to any
distribution received by Seller on or after the Reference

 

Page 5 of 59

NYCDMS/447815.10

 



 

Date and prior to and including such Closing Date which constitutes a Base
Closing Adjustment).

3.

Representations and Warranties of Seller. In order to induce Buyer to enter into
the transaction contemplated by this Agreement, Seller hereby represents and
warrants to Buyer as follows:

 

a.

Ownership of Interests. On the date hereof Seller is the legal and beneficial
owner of the Rights, and, on each Closing Date, the Seller will be the legal and
beneficial owner of the Rights and Entitlements being sold on such date, free
and clear of any and all liens, pledges, encumbrances, charges or claims of any
kind (except, in the case of the Rights, Buyer will be subject to the terms of
the Fund Documents applicable to Buyer as a continuing Limited Partner after the
applicable Closing Date, and, in the case of the Entitlements, Buyer will be
subject to the continuing terms of this Agreement and Buyer shall have no rights
under the Fund Documents with respect to any Entitlements purchased hereunder).
As of the date hereof, Seller is not in default with respect to the Rights,
including, without limitation, under the Fund Documents. Except as otherwise
expressly qualified or set forth herein, all schedules attached hereto are true
and correct in all respects as of the date hereof. The Post-Reference Date
Funded Capital Calls made, the Post-Reference Date Received Distributions
received by Seller, the Post-Reference Date Funded Management Fees and
Pre-Reference Date Funded Management Fees paid, and the disgorgements made by
Seller on or after the Reference Date (“Post-Reference Date Disgorgements”)
through the applicable Cut-Off Date with respect to the Rights will be set forth
in the Initial Adjustments to be delivered in respect of such Cut-Off Date for
the Rights which are the subject of such Cut-Off Date, as hereinafter provided.

 

b.

Existence. Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of New York.

 

c.

Transfer. Upon the sale and transfer on a Closing Date of Rights to Buyer in
accordance with the terms of the relevant Operative Agreement and receipt by

 

Page 6 of 59

NYCDMS/447815.10

 



 

Seller of payment therefor in accordance with this Agreement, Buyer will acquire
good and valid title to such Rights free and clear of all liens, pledges,
encumbrances, charges or claims of any kind whatsoever (except that Buyer will
be subject to the terms of the Fund Documents applicable to Buyer as a
continuing Limited Partner after the applicable Closing Date) and, subject to
receipt of the Required Consents (as defined below in Section 3(e)), the
performance by Buyer of its undertakings under Section 5(b) hereof and the
satisfaction of the conditions in Section 6(b) hereof, will be admitted directly
as a substituted limited partner, member or other appropriate equity holder
(collectively, a “Limited Partner”) of the Funds related to such Rights.

(Buyer and Seller hereby agree that, if, for any reason with respect to any
Right, the Required Consents cannot be obtained in order to sell such Right to
Buyer as contemplated herein and to make Buyer a Limited Partner in the Fund
related to such Right, then Seller shall, to the extent permitted by the
applicable Fund Documents of such Fund, transfer to Buyer, against receipt by
Seller of payment therefor in accordance with this Agreement, good and valid
title to the following economic entitlements and rights relating to such Right
free and clear of all liens, pledges, encumbrances, charges or claims of any
kind whatsoever and subject to the following obligations and undertakings of
Buyer and Seller with respect thereto: (i) the right of Buyer to receive from
Seller, and the obligation of Seller to pay or deliver to Buyer, all
distributions of cash or property made by the related Fund and received by
Seller after the applicable Closing Date in respect of such Right without
set-off, deduction or diminution of any kind, provided that (A) Buyer shall be
obligated to disgorge, reimburse, refund or repay any such distributions to
Seller upon its written demand if Seller is required to disgorge, reimburse,
refund or repay the same to the related Fund, and (B) Buyer enters into any
agreements with respect to property distributions as Seller may reasonably
require in order for Seller to comply with applicable transfer restrictions,
agreements and Fund Documents of the related Fund, (ii) the right of Buyer to
direct the Seller how to vote such Right on any issue as to which the related
Fund solicits the view of the holders of its partnership or other membership
interests,

 

Page 7 of 59

NYCDMS/447815.10

 



 

(iii) the obligation of Buyer to pay to Seller any capital calls in respect of
such Right payable after the applicable Closing Date for purposes of Seller’s
funding the same to the related Fund, (iv) the obligation of Buyer to pay to
Seller any Management Fees or other costs and expenses required to be paid by
Seller to the related Fund in respect of such Right, and (v) the right of Buyer
to obtain reports, financial information or other confidential information in
respect of the related Fund or the investments of the related Fund only to the
extent the same can be given to Buyer by Seller without violating the terms and
conditions of the Fund Documents of the related Fund. Anything contained herein
to the contrary notwithstanding, Seller shall not be required to sell any
Entitlement hereunder if (A) such sale shall not result in an accounting or tax
treatment with respect to the Right related to such Entitlement as would have
been afforded Seller if such Right had been sold as otherwise contemplated
hereunder or (B) such sale would have other materially negative economic or
regulatory effects on Seller.)

Upon the sale and transfer on a Closing Date of Entitlements to Buyer in
accordance with the terms set forth above and otherwise in this Agreement, Buyer
will acquire good and valid title to such Entitlements free and clear of all
liens, pledges, encumbrances, charges or claims of any kind whatsoever (other
than as provided for in the paragraph immediately above).

 

d.

Execution and Effect of Agreement. Seller has the requisite corporate power and
authority to enter into this Agreement and the other Transaction Documents (as
defined below in this Section 3(d)) and to carry out the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the other Transaction Documents by Seller and the consummation of the
transactions contemplated hereby and thereby by Seller have been duly authorized
by all necessary action of Seller. This Agreement constitutes, and each other
Transaction Document when executed and delivered will constitute, the legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms. As of the date hereof and as of each Closing Date, the value of
the assets owned by Seller (excluding the Interests) does and will exceed
Seller’s

 

Page 8 of 59

NYCDMS/447815.10

 



 

liabilities, including all contingent liabilities of Seller to the extent such
contingent liabilities are likely to become non-contingent within one year after
each Closing Date. For purposes of this Agreement, “Transaction Documents” shall
mean this Agreement, the Funding Agreement, and all documents pertaining to the
transaction contemplated by this Agreement, including without limitation all
documents pertaining to (i) the transfer of the Interests to Buyer on a Closing
Date and (ii) all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith.

 

e.

Restrictions; Consents. The execution, delivery and performance of this
Agreement and the other Transaction Documents by Seller and the consummation of
the transactions contemplated hereby and thereby will not conflict with or
result in a breach of any term or provision of, or constitute a default or
violation under, the charter documents of Seller, any agreement to which Seller
is a party or by which Seller or the Interests are bound or affected (subject to
the Required Consents, as defined below), or any statute, or any order, rule,
regulation, writ, injunction or decree of any court or government authority
having jurisdiction over Seller or the Interests. As of the date hereof,
Schedule A hereto lists all consents, approvals, authorizations and orders of,
or other actions by or filings with, any person necessary for the due and valid
execution, delivery and performance by Seller of this Agreement and the other
Transaction Documents (the “Required Consents”).

 

f.

No Lawsuits. As of the date hereof, there is no lawsuit, proceeding or
investigation pending or, to the knowledge of Seller, threatened against Seller
that would prevent or delay consummation of the transaction contemplated hereby
or by the other Transaction Documents or that would adversely affect the
Interests or Buyer’s ability to acquire the Interests as provided for herein. As
of the date hereof, there is no action or suit by Seller pending or threatened
against others relating to the Interests or any of the Funds. As of the date
hereof, to the knowledge of Seller, no claim for indemnification has been made
against Seller

 

Page 9 of 59

NYCDMS/447815.10

 



 

by any indemnified person under any Operative Agreement nor, to the knowledge of
Seller, does any basis exist for the assertion of any such claim.

 

g.

Transferability. The Rights are transferable to Buyer pursuant to this Agreement
and the Operative Agreements subject to the satisfaction of the covenants and
conditions set forth in Sections 5(b) and 6(b) hereof and receipt of all
Required Consents; provided, that the Rights have not been registered under the
Securities Act of 1933, as amended (the “Act”), or any other securities laws and
after assignment to Buyer pursuant hereto the Rights will be subject to the
transfer restrictions contained in the respective Operative Agreements and any
applicable federal and state securities laws. To the extent that Required
Consents are not available with respect to any of the Rights to be conveyed
hereunder and the Fund Documents do not otherwise restrict nominal ownership of
Rights or legal ownership of Rights for benefit of other persons, there is no
consent required, or restriction imposed, on any party in connection with the
conveyance of the Entitlement relating to such Right as herein contemplated. The
Entitlements have not been registered under the Securities Act of 1933, as
amended (the “Act”), or any other securities laws and after assignment to Buyer
pursuant hereto the Entitlements will be subject to the transfer restrictions
contained herein and in any applicable federal and state securities laws.

 

h.

Capital Contributions. As of the date hereof, all capital contributions
(“Capital Contributions”) and Management Fees attributable to the Rights that
were due from Seller since its acquisition of the Rights have been made to the
Funds (or paid in accordance with their direction). As of each Closing Date, all
Capital Contributions and Management Fees attributable to the Interests being
sold to Buyer on such Closing Date that was due from Seller after the date
hereof and on or prior to such Closing Date will have been made to the Funds (or
paid in accordance with their direction).

 

i.

Intentionally Omitted.

 

Page 10 of 59

NYCDMS/447815.10

 



 

j.

Fund Documents. “Fund Documents”shall mean all Operative Agreements and all
other agreements, instruments, questionnaires and documents to which Seller is a
party that are in the files of Seller and that regulate or govern the terms of
Seller’s investment in the Interests (collectively, the “Fund Documents”). True
and complete copies of all of the Fund Documents relating to each Interest have
been delivered by Seller to Buyer or made available to Buyer for its review. As
of the date hereof, Seller is not in default under, nor to its knowledge is
there any basis for any valid claim of default by Seller under, any Fund
Documents. Seller does not have any obligation to return any distributions or
portions of distributions previously received in respect of any of the Interests
except as may be contractually provided for in the Fund Documents or under
applicable law, in respect of which Seller has not received, as of the date
hereof, any notifications or demands for such return. As of the date hereof,
Seller does not have, and is not subject to, any capital calls under any of the
Fund Documents with respect to the Interests other than capital calls in respect
of Unfunded Commitments. The Fund Documents are valid and enforceable
obligations of Seller, are in full force and effect, and, with respect to the
Interests to be sold to the Buyer on each Closing Date, will be in full force
and effect on the applicable Closing Date. Seller has given Buyer access to its
records or otherwise made available to Buyer copies of all material
correspondence and other material written communications sent by or on behalf of
Seller, or received by or on behalf of Seller, with respect to any Interests.

 

k.

Financial Statements. Seller has delivered or otherwise made available to Buyer
true, correct and complete copies of (i) the financial statements and statements
of capital accounts for each of the Funds as of the Reference Date that Seller
has received from the Funds (collectively, the “Fund Financial Statements”) and
(ii) any other such financial statements that Seller has received on any date
subsequent to the Reference Date. Seller has not been informed that the
information set forth in the Fund Financial Statements was not true and correct
in any material respect as of the date thereof. Seller makes no representation
as to

 

Page 11 of 59

NYCDMS/447815.10

 



 

the accuracy or the completeness of the information contained in such Fund
Financial Statements or such other financial statements.

 

l.

Opt-Outs/Exclusions. As of each Closing Date with respect to the Interests sold
to Buyer thereon, Seller will not have opted out or, to the knowledge of Seller,
been excluded, voluntarily or involuntarily, from any investments of any of the
Funds in respect of such Interests pursuant to the terms of the Operative
Agreements of such Funds or otherwise.

 

m.

Distributions. With respect to any Rights purchased on any Closing Date, except
as set forth in any certificate delivered on such Closing Date, as contemplated
in Section 6(f)(i) hereof, and as adjusted in the determination of the First
Closing Base Closing Adjustments or Second Closing Base Closing Adjustments, as
applicable, there will have been no distributions received by Seller with
respect to such Rights on or after October 24, 2005 and prior to such Closing
Date (to the extent known to Seller, Seller will disclose to Buyer any
distributions that have been declared by a Fund whose Right is being purchased
by Buyer on a Closing Date but not yet received by Seller; Buyer will be
entitled to any such distributions received after such Closing Date)

 

n.

No Control of Funds; Compliance with Laws. Seller has not participated in the
control of the business of any Fund within the meaning of Section 17-303 of the
Delaware Act or any other similar law of any other applicable jurisdiction.
Seller’s ownership of the Interests has been conducted in accordance with all
applicable laws, rules, regulations and other requirements of all governmental
authorities or agencies having jurisdiction over Seller or otherwise relating to
the Funds other than in instances where such conduct has not resulted, and is
not reasonably likely to result, in a Material Adverse Effect (as hereinafter
defined) with respect to an Interest.

 

o.

No Alternative Investment Vehicles. Other than a co-investment made alongside
certain of the Funds in accordance with the terms of each applicable Fund
Document, as of the date hereof, Seller has not contributed capital to, made
loans

 

Page 12 of 59

NYCDMS/447815.10

 



 

to, or made any investment through, any alternative investment vehicle formed by
to, or made any investment through, any alternative investment vehicle formed by
a Manager of any Fund (or by any affiliate of any Manager) in connection with
such Fund.

 

p.

No Finders. No broker, finder, or investment banker is or will be entitled to
any brokerage, finder’s or other fee or commission in connection with the
transaction contemplated hereby based upon arrangements made by or on behalf of
Seller.

 

q.

Other Payments. Seller has paid all Management Fees and any other fees, expenses
or amounts due and payable by it pursuant to the terms of the Fund Documents.
Seller has not made any voluntary Capital Contribution or binding commitment to
any Fund which did not or will not reduce its total Capital Contribution
obligation under the respective Fund Documents, nor, to Seller’s knowledge, has
any such commitment been made on behalf of it.

 

r.

ERISA Matters. Seller is not, and, in connection with the sale of the Interests
hereunder, is not acting on behalf of, an employee benefit plan subject to Title
I of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and/or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), and none of the assets of Seller are deemed to be the plan assets of
any such employee benefit plan, except to the extent described in the following
sentences. Seller has determined that less than one percent (1%) of the assets
held in its general account would be deemed to be the plan assets of any
employee benefit plan subject to Title I of ERISA and/or Section 4975 of the
Code. Transactions between Seller and persons who may be “parties in interest”
or “disqualified persons” (including without limitation, if applicable, Buyer)
with respect to plan contract holders participating in Seller’s general account
will not constitute a “prohibited transaction” because of exemptive relief
available under Prohibited Transaction Class Exemption 95-60, 60 Fed. Reg. 35925
(July 12, 1995).

 

s.

Certain Actions. Seller has not, as of the date hereof, (i) sold, assigned,
transferred, delivered or otherwise disposed of any of the Rights (upon this
clause

 

Page 13 of 59

NYCDMS/447815.10

 



 

(i) being restated on any Closing Date, it shall apply solely to the Rights
being sold on such Closing Date), (ii) converted, exchanged or redeemed any of
the Interests (upon this clause (ii) being restated on any Closing Date, it
shall apply solely to the Rights being sold on such Closing Date), (iii)
forgiven, released, compromised or demanded payment of any indebtedness owed to
it by any Fund other than upon full payment thereof (upon this clause (iii)
being restated on any Closing Date, it shall apply solely to the Rights being
sold on such Closing Date), (iv) materially amended, canceled or terminated any
Fund Document or entered into any new Fund Document other than as set forth in
the Fund Documents (upon this clause (iv) being restated on any Closing Date, it
shall apply solely to the Fund Documents of the Rights being sold on such
Closing Date and shall specifically identify any such Fund Document that shall
have been materially amended, canceled or terminated after the date hereof and
prior to such Closing Date or any new Fund Document that shall have been entered
into after the date hereof and prior to such Closing Date), (v) other than as
set forth in the Fund Documents, waived, amended, canceled, terminated,
exercised or failed to exercise any material contractual rights pertaining to an
Interest (upon this clause (v) being restated on any Closing Date, it shall
apply solely to the Rights being sold on such Closing Date and shall
specifically identify any material contractual rights pertaining to such Rights
which have been waived, amended, canceled, terminated, exercised or were failed
to be exercised after the date hereof and prior to such Closing Date), (vi)
created or permitted to exist any lien, claim or encumbrance of any nature on
any of the Interests (upon this clause (vi) being restated on any Closing Date,
it shall apply solely to the Rights being sold on such Closing Date), (vii)
taken any action or failed to take any action the effect of which would be to
cause Seller to incur a penalty or other specified material adverse consequence
under any of the Fund Documents (upon this clause (vii) being restated on any
Closing Date, it shall apply solely to the Rights being sold on such Closing
Date), or (viii) agreed to do any of the foregoing.

 

t.

No Payments. To Seller’s knowledge, no payments have been made on behalf of
Seller by any Fund, including without limitation any withholding or tax
payments.

 

Page 14 of 59

NYCDMS/447815.10

 



 

 

u.

Reductions. As of the date hereof, to Seller’s knowledge, no person has any
options, calls, warrants, commitments or rights of any kind to acquire any
interests in the Funds which would result in a reduction in Seller’s or Buyer’s
percentage of ownership with respect to each Fund, other than as may be provided
in the Fund Documents.

 

v.

Limited Liability. As of the date hereof, with reference to any Fund with
non-domestic investments, Seller has received no notice (written or otherwise)
that the limited liability of the Limited Partners of such Funds has not been
recognized in any jurisdiction outside of the United States. In addition, to
Seller’s knowledge, Seller has provided to Buyer or otherwise made available to
Buyer for its review any opinions of counsel provided to it by any Fund
covering, among other things, the recognition of the limited liability status of
the Limited Partners, the Fund’s flow-through status for tax purposes in any
non-U.S. jurisdiction, and/or the fact that the Limited Partners of such Fund
will or will not be subject to tax in any non-U.S. jurisdiction.

 

w.

Bankruptcy; Valuation. Seller is not the subject of a voluntary or involuntary
petition for relief under the United States Bankruptcy Code and is not a named
defendant in any federal or state court action wherein the relief requested or
sought includes a receivership, assignment for benefit of creditors, or other
liquidating procedure. Seller has no intention of filing any bankruptcy
proceeding for protection from its creditors. Seller is generally able to pay
its debts in the ordinary course as they become due. Seller has not relied on
Buyer or any of its affiliates in order to evaluate the value of the Interests,
and Seller believes that the Base Purchase Price and Base Closing Adjustments to
be received by Seller in consideration for the transfer of the Interests
pursuant to this Agreement is fair and that such Base Purchase Price and Base
Closing Adjustments together with the assumption of obligations by Buyer
provided for in this Agreement constitutes reasonably equivalent value for the
Interests. Seller acknowledges and agrees that the Base Purchase Price for the
Interests and the Base Closing Adjustments are

 

Page 15 of 59

NYCDMS/447815.10

 



 

the result of negotiations between Seller and Buyer (with each taking into
account such factors as it deems appropriate).

 

x.

Full Disclosure. All information that has been or will hereafter be made
available to Buyer or its affiliates (or their representatives) by Seller in
connection with the sale of the Interests and the other transactions
contemplated by the Transaction Documents is and will be complete and correct in
all material respects and does not and will not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were or are made. This representation shall not apply to
any Fund Financial Statements or other financial statements or information
provided by the Funds or their Managers to Seller. This representation shall not
apply to any representation made or to be made by Seller that is qualified by a
“Seller knowledge” qualifier except that Seller does represent that such
representations, to its knowledge, are and will be complete and correct in all
material respects and, to its knowledge, do not and will not contain any untrue
statement of a material fact and, to its knowledge, do not omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were or are
made.

4.

Representations and Warranties of Buyer. In order to induce Seller to enter into
the transaction contemplated by this Agreement, Buyer hereby represents and
warrants to Seller as follows:

 

a.

Existence. Buyer is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

b.

Execution and Effect of Agreement. Buyer has the requisite organizational power
and authority to enter into this Agreement and the other Transaction Documents
and to carry out the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the other Transaction Documents to which it
is a party by Buyer have been duly authorized by all necessary organizational

 

Page 16 of 59

NYCDMS/447815.10

 



 

actions of Buyer, and the consummation of the transactions contemplated hereby
and thereby by Buyer will, as of each Closing Date, have been duly authorized by
all necessary actions of Buyer. This Agreement constitutes (and each other
Transaction Document to which Buyer is a party when executed and delivered will
constitute) a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms. All consents, approvals, authorizations and
orders of, or other action by or filings with, any person necessary for the due
and valid execution, delivery and performance by Buyer of this Agreement and the
other Transaction Documents to which it is a party have been obtained, taken or
made.

 

c.

Restrictions. The execution, delivery and performance by Buyer of this Agreement
and the other Transaction Documents to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby will not
conflict with or result in a material breach of any term or provision of, or
constitute a material default or violation under, the organizational documents
of Buyer, any material agreement to which Buyer is a party or by which Buyer or
the Interests are bound or affected, or any statute, or any order, rule,
regulation, writ, injunction or decree of any court or government authority
having jurisdiction over Buyer.

 

d.

No Lawsuits. There is no lawsuit, proceeding or investigation pending or, to the
knowledge of Buyer, threatened against Buyer that would prevent or delay Buyer’s
consummation of the transaction contemplated hereby or by the other Transaction
Documents to which it is a party or that would materially and adversely affect
Buyer’s ability to acquire the Interests as provided for herein.

 

e.

Status of Buyer. Buyer (i) is acquiring the Interests for its own account for
investment, and not as a nominee or agent, and not with a view to sell,
distribute or otherwise transfer all or any part of the Interests, (ii) has no
present intention of selling, distributing or otherwise transferring any portion
of the Interests, (iii) does not have any contract, undertaking, agreement or
arrangement with any third

 

Page 17 of 59

NYCDMS/447815.10

 



 

party relating to the sale, distribution or other transfer of any part of or
interest in any portion of the Interests, (iv) understands that the Interests to
be received by it hereunder are not and will not be registered under the Act or
any other securities laws on the ground that the sale provided for in this
Agreement involves a transaction exempt from registration under the Act and such
state securities laws, and that Seller’s reliance on such exemption is
predicated in part on Buyer’s representations set forth herein, and that
therefore the Interests may not be able to be transferred unless they are
subsequently registered under the Act and/or other securities laws or exemptions
from registration thereunder are available, (v) is an “accredited investor” as
such term is defined in Rule 501 of Regulation D promulgated under the Act for
purposes of acquiring the Interests, is a “Qualified Purchaser” as such term is
defined in the Investment Company Act of 1940, as amended, and is not, and is
not acting on behalf of, an employee benefit plan subject to Title I of ERISA
and/or Section 4975 of the Code, and none of the assets of Buyer are deemed to
be the plan assets of any such employee benefit plan, in each case, for purposes
of acquiring the Interests, (vi) is experienced in evaluating and investing in
investments such as the Interests, has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment hereunder and has the ability to bear the economic risks
of its respective investment for an indefinite period of time, including a total
loss of its investment hereunder, (vii) has not relied in connection with
acquiring the Interests upon any representations, warranties or agreements of
Seller other than those set forth in this Agreement and the other Transaction
Documents to which it is a party, (viii) has no need for liquidity in connection
with its investment hereunder, and (ix) understands that sales, assignments or
transfers of the Interests may be further restricted by the provisions of the
Operative Agreements or state securities laws.

 

f.

Bankruptcy; Valuation. Neither Buyer nor its general partner is the subject of a
voluntary or involuntary petition for relief under the United States Bankruptcy
Code and is not a named defendant in any federal or state court action wherein
the relief requested or sought includes a receivership, assignment for benefit
of

 

Page 18 of 59

NYCDMS/447815.10

 



 

creditors, or other liquidating procedure. Neither Buyer nor its managing member
has any intention of filing any bankruptcy proceeding for protection from its
creditors. Each of Buyer and its managing member is generally able to pay its
debts in the ordinary course as they become due. Buyer has not relied on Seller
or any of its affiliates in order to evaluate the value of the Interests, and
Buyer believes that the Base Purchase Price and the Base Closing Adjustments to
be paid to Seller in consideration for the transfer of the Interests pursuant to
this Agreement is fair and that receipt of the Interests constitutes reasonably
equivalent value for the Base Purchase Price and the Base Closing Adjustments
and the assumption of obligations by Buyer provided for in this Agreement. Buyer
understands that the Base Purchase Price for the Interests and the Base Closing
Adjustments are the result of negotiations between Seller and Buyer (with each
taking into account such factors as it deems appropriate).

 

g.

No Finders. No broker, finder, or investment banker is or will be entitled to
any brokerage, finder’s or other fee or commission in connection with the
transaction contemplated hereby based upon arrangements made by or on behalf of
Buyer.

 

h.

Information. As of the date hereof, Buyer has received or had access to all
information it has requested with respect to the Interests.

5.

Covenants of the Parties.

 

a.

Expenses. Buyer and Seller shall pay all of its own fees and expenses (including
attorneys’ fees) incurred in connection with this Agreement and the transaction
contemplated hereby, except that all expenses incurred directly to satisfy the
requirements of any of the Funds with respect to the transfer of the Rights by
Seller to Buyer or to obtain any necessary approvals (other than any expenses
incurred by Buyer with respect to its legal counsel(s)) shall be paid by Seller
(and this Section 5(a) shall supersede any conflicting provisions contained in
any transfer documents prepared by any Fund), provided, however, that Seller
will promptly reimburse Buyer and its affiliates for their reasonable
out-of-pocket fees and expenses (including attorneys’ fees) incurred by them in
connection with this

 

Page 19 of 59

NYCDMS/447815.10

 



 

Agreement and/or the transactions contemplated by the Transaction Documents as
follows: (i) if no Closing shall have occurred by March 31, 2006 and this
Agreement terminates in accordance with Section 10 hereof, for 50% of the
out-of-pocket fees and expenses (including attorneys’ fees) incurred by Buyer in
connection with (1) this Agreement and the transactions contemplated by the
Transaction Documents (2) the transactions contemplated in the Term Loan
Facility and (3) the transactions contemplated in the Leoville NPA, subject to
an aggregate limit on such payment by Seller of $500,000, (ii) if the closing of
sales of Interests occurs on the First Closing Date, for 50% of the reasonable
out-of-pocket fees and expenses (including attorneys’ fees) incurred by Buyer in
connection (1) with this Agreement, and the transactions contemplated by the
Transaction Documents, (2) the transactions contemplated in the Term Loan
Facilities and (3) the transactions contemplated in the Leoville NPA on or
before the First Closing Date and (iii) if the closing of sales of Interests
occurs on the Second Closing Date, for 50% of the reasonable out-of-pocket fees
and expenses (including attorneys’ fees) incurred by Buyer in connection with
(1) this Agreement and the transactions contemplated by the Transaction
Documents, (2) the transactions contemplated in the Term Loan Facilities and (3)
the transactions contemplated in the Leoville NPA, less all payments made
pursuant to clause (ii) above; provided, however, that the sum of the amounts
paid pursuant to clause (ii) and clause (iii) above shall not exceed $1,750,000.
No reimbursement or payment set forth above from Seller to Buyer shall be made
unless and until Buyer delivers to Seller invoices from Buyer’s legal counsel
and any other counsel involved with the foregoing transactions and other
evidence of other out-of-pocket fees and expenses, and all of such invoices and
other evidence are in reasonable detail. Notwithstanding the previous sentence,
any transfer taxes with respect to any Interest shall be shared one-half by
Seller and one-half by Buyer.

 

b.

Amendments. Buyer will execute an amendment to the Operative Agreements and such
other instruments, documents and certificates as the Managers of the Funds may
reasonably require (consistent with the terms of this Agreement) to admit Buyer
as a Limited Partner in respect of the Interests of the Funds, in

 

Page 20 of 59

NYCDMS/447815.10

 



 

substitution of Seller with respect to the rights and obligations as a Limited
Partner relating to the Interests under the terms and conditions of the
Operative Agreements.

 

c.

No Assignments. Seller shall not (i) sell, assign, transfer, pledge, deliver or
otherwise dispose of, or solicit any bids for, or enter any discussions with a
prospective purchaser of, the Interests or any portion thereof or interest
therein (other than with respect to any right of first refusal or similar right
to which an Interest is subject in accordance with its related Fund Documents),
(ii) convert, exchange or redeem any Interest or any portion thereof or interest
therein (other than with respect to any right of first refusal or similar right
to which an Interest is subject in accordance with its related Fund Documents),
(iii) forgive, release or compromise any obligation owed to it with respect to
any Interest, other than upon full payment thereof, (iv) enter into any other
material agreement relating to any Interest (other than with respect to any
right of first refusal or similar right to which an Interest is subject in
accordance with its related Fund Documents), (v) create or permit to exist any
lien, claim or encumbrance of any nature on any Interest, (vi) waive any
material right with respect to any Interest or (vii) agree to do any of the
foregoing (other than in connection with the transaction contemplated by this
Agreement).

 

d.

No Solicitation. Prior to March 31, 2006, Seller will not initiate contact with,
solicit any inquiry or proposal by or enter into any discussions with, or
disclose any information regarding the Interests or afford access to the
properties, books or records of Seller relating to the Interests to, any person
or entity in connection with (i) the proposed sale or transfer of any of the
Interests or (ii) any similar transaction relating to any of the Interests,
other than in connection with the transaction contemplated by this Agreement or
otherwise as required by applicable law or other than with respect to any right
of first refusal or similar right to which an Interest is subject in accordance
with its related Fund Documents.

 

Page 21 of 59

NYCDMS/447815.10

 



 

 

e.

Capital Calls On or Prior to a Closing Date. Seller shall remain responsible to
satisfy all capital calls in respect of the Rights which occur after the
Reference Date and prior to or on the Closing Date on which such Rights (or
Entitlements in respect thereof) are sold to Buyer (together with any related
penalties or interest), provided that any such capital calls for which notice is
given by the applicable Manager or Fund prior to an applicable Closing Date but
the actual funding thereof is to occur after such Closing Date shall be the
obligation of Buyer to fund. In the event that Seller fails to satisfy any such
capital call payable between the applicable Cut-Off Date and such Closing Date
in respect of any Rights, Buyer shall have the right (but not the obligation) to
make the relevant Capital Contribution on Seller’s behalf, and the aggregate
amount of any penalties or interest paid by Buyer in connection therewith shall
be deducted from the cash portion, if any, of the applicable Base Closing
Adjustments to be paid by Buyer to Seller pursuant to Section 7.

 

f.

The Seller and the Buyer shall file all tax returns, including amended returns,
consistent with there being a sale of the Interests to the Buyer on the
applicable Closing Date and Section 9 hereof.

6.

Conditions to each Closing. The respective obligations of Seller and Buyer to
consummate the transactions contemplated by this Agreement and the Transaction
Documents on each Closing Date will be subject to the satisfaction of the
following conditions as set forth for Seller and Buyer, as the case may be, and
Seller and Buyer shall respectively use all reasonable efforts to cause such
conditions to be timely satisfied:

 

a.

Compliance at a Closing Date. With respect to each of the Closing Dates, all of
the terms, covenants and conditions of this Agreement to be complied with and
performed by Seller and Buyer at or before such Closing Date shall have been
complied with and performed in all material respects.

 

b.

Approval of Transfer; Required Consents. With respect to each of the Closing
Dates, all Required Consents relating to the Rights being sold on such Closing

 

Page 22 of 59

NYCDMS/447815.10

 



 

Date shall have been obtained, including the full and unconditional approval of
the Manager and the requisite Limited Partners of each Fund, if necessary, to
the transfer of such Rights to Buyer such that, on such Closing Date (or such
other date as shall have been agreed to among Buyer, Seller and such Manager),
Buyer will be admitted directly as a Limited Partner of such Fund related to the
Right being sold on such Closing Date in substitution of Seller (including,
without limitation, with respect to the rights and obligations of Seller as a
Limited Partner of such Fund relating to the Right under the terms and
conditions of the Operative Agreement), free and clear of any liens, security
interests, charges, or encumbrances of any kind, and with no requirement to pay
any penalties, interest, fees, costs or expenses in connection therewith except
as expressly set forth in this Agreement. In addition, Seller and Buyer shall
have received all other Required Consents generally applicable or applicable to
each such Right.

 

c.

Representations and Warranties True. With respect to each of the Closing Dates,
the representations and warranties of Seller and Buyer set forth in this
Agreement (including, without limitation, the address and employer
identification number of Seller on the signature page hereof) shall be true and
correct in all material respects both on the date of this Agreement and as of
each such Closing Date with the same force and effect as if such representations
and warranties were made anew at and as of such Closing Date, except for the
effect of any activities or transactions which are specifically contemplated by
this Agreement and except that the only representations and warranties to be
drawn forward with respect to Rights shall be with respect to the Rights being
sold to Buyer on such Closing Date, and except that the representations of
Seller made on each Closing Date shall be deemed made without “knowledge”
qualifiers as provided in clause (f)(i) below.

 

d.

No Litigation. With respect to each of the Closing Dates, no action, suit,
litigation, arbitration, proceeding or investigation shall (i) have been
formally instituted and be pending with regard to the transactions contemplated
by this Agreement as of such Closing Date or (ii) be threatened by any
governmental or

 

Page 23 of 59

NYCDMS/447815.10

 



 

regulatory authority or by any other person with regard to the transactions
contemplated by this Agreement as of such Closing Date. On each Closing Date,
there shall not be in force any injunction, order or decree restricting or
enjoining consummation of the transactions contemplated by this Agreement as of
such Closing Date.

 

e.

No Material Adverse Effect. With respect to each of the Closing Dates, no
Material Adverse Effect shall have occurred with respect to the Rights to be
sold on such Closing Date taken as a whole. For purposes of this Agreement, the
term “Material Adverse Effect” shall mean the occurrence of any event after the
date hereof that materially and adversely affects the value of the Rights (it
being the intent of Buyer and Seller that (i) such event shall include a
material and significant event or events (economic, political, military or
otherwise) that results in a substantial diminution of the value of the Rights
taken as a whole, and (ii) such event shall not include the decline in value for
unrelated reasons of a few of the underlying portfolio companies within any of
the Funds).

 

f.

Closing Documents. Seller and Buyer shall have respectively delivered the
following documents, instruments and certificates to Buyer or Seller, as the
case may be:

 

(i)

With respect to each of the Closing Dates, certificates, dated as of each such
Closing Date, signed by an authorized representative of Seller and Buyer, as
applicable, as to the accuracy of such party’s representations and warranties as
of the date of this Agreement and as of such Closing Date in accordance with
this Agreement, and as to such party’s compliance with and performance of its
covenants and obligations to be performed or complied with on or before the
Closing Date in accordance with this Agreement; provided, however, the
certificate of Seller confirming the truth and accuracy of its representations
and warranties (A) shall restate such representation and warranties in Section
3(f) but only as to the last sentence thereof, Section 3(q), Section 3(u), and
Section 3(v) hereof as of

 

Page 24 of 59

NYCDMS/447815.10

 



 

such Closing Date with respect to the Rights and their related Funds and Fund
Documents subject to such Closing Date (but without any “knowledge” qualifiers)
and specifically identifying in reasonable detail, to the extent practicable,
any exceptions to such representations and warranties as made on the date
hereof, which exceptions must be acceptable to the Buyer in its sole discretion,
(B) shall restate Section 3(j) as set forth on Schedule B hereto based on
information obtained by Seller from the Managers after the date hereof and prior
to such Closing Date and (C) shall make the representations as set forth on
Schedule C hereto with respect to the Rights that are the subject of such
Closing Date.

 

(ii)

With respect to the First Closing Date, organizational documents and authorizing
resolutions of Seller and Buyer, as applicable, certified as true and correct by
an authorized representative of such party, which demonstrate to the reasonable
satisfaction of the Seller and Buyer, as applicable, that both (A) Seller and
Buyer, as applicable, and (B) the persons signing this Agreement on behalf of
Seller and Buyer, as applicable, are authorized to take the actions described
herein and otherwise required to be done at both Closing Dates.

 

(iii)

With respect to each of the Closing Dates, Certificate of Good Standing of
Seller and Buyer, as applicable, from the Secretary of State of the respective
state of such party’s business entity formation dated as of a date not more than
thirty (30) days prior to such Closing Date.

 

g.

Funding Agreement. With respect to the First Closing Date, Seller shall have
executed and delivered the Funding Agreement in substantially the form of
Schedule D, with such changes from the attached forms as may be acceptable to
the parties thereto. With respect to the First Closing Date, Buyer shall have
executed and delivered the Funding Agreement.

 

h.

Loan Facilities. (i) With respect to the First Closing Date, Buyer shall have
closed on the term loan facilities as described in the commitment letter dated

 

Page 25 of 59

NYCDMS/447815.10

 



 

October 25, 2005, from a certain third-party term lender (the “Term Loan
Facilities”) and executed and delivered to Seller a counterpart of a loan and
security agreement (the “Credit Agreement”). The form of the Credit Agreement
shall be reasonably acceptable to the Seller and shall provide for reimbursement
to Seller of any amounts advanced by it on behalf of Buyer under the Funding
Agreement on a pari passu basis such third-party term lender.

 

i.

Leoville NPA. With respect to the First Closing Date, Leoville Holdings, LLC, a
Delaware limited liability company (“Leoville”) shall have executed and
delivered that certain Note Purchase Agreement, in form and substance
satisfactory to Seller (the “Leoville NPA”), and such other documentation and
opinions with respect thereto as Seller may reasonably request, and the Seller
shall have advanced the full stated principal amount of term loans provided for
therein on the First Closing Date, as requested by Leoville, by wire transfer of
immediately available funds to a bank account of Leoville in the United States,
and Leoville shall have contributed 100% of such advance as a capital
contribution to Buyer and shall have certified the same to the Seller. With
respect to the Second Closing Date, the Seller shall have advanced the full
stated principal amount of term loans provided for in the Leoville NPA on the
Second Closing Date, as requested by Leoville, by wire transfer of immediately
available funds to a bank account of Leoville in the United States, and Leoville
shall have contributed 100% of such advance as a capital contribution to Buyer
and shall have certified the same to the Seller.

 

j.

Transfer and Other Instruments. With respect to each of the Closing Dates,
Seller shall have executed and delivered to Buyer (i) a bill of sale with
respect to each of the Interests being transferred on such Closing Date in a
form reasonably acceptable to both Buyer and Seller, (ii) an assignment of its
interest in each Right being transferred on such Closing Date in such form as
may be specified in the related Operative Agreement or, if no such form is
specified, then in a form reasonably acceptable to both Buyer and Seller, (iii)
an assignment and an assumption agreement with respect to each Entitlement being
transferred on such Closing Date, in such form as is reasonably acceptable to
both Buyer and Seller,

 

Page 26 of 59

NYCDMS/447815.10

 



 

and (iv) such other documents or instruments reasonably requested by either
party hereto to better effect the transactions contemplated hereby.

7.

Closing.

 

a.

The first closing (the “First Closing”) and the second closing (the “Second
Closing;” the First Closing and the Second Closing are referred to herein,
collectively, as the “Closings” or individually as a “Closing”) shall take place
at the offices of Baker & McKenzie LLP in New York City, New York, at 10:00
a.m., local time, on the dates that are acceptable to both Buyer and Seller,
provided that no Closing shall occur after March 31, 2006. For the avoidance of
doubt, Buyer shall not be obligated to confirm a Closing Date unless and until,
in Buyer’s sole judgment, Seller will be conveying on such Closing Date a
sufficient amount of Interests, both in number and in aggregate net asset value,
to make such Closing sufficiently meaningful for Buyer’s purposes, provided
that, if Buyer agrees to a First Closing, then, except as specifically provided
herein, Buyer cannot decline to confirm a Second Closing.

 

b.

With respect to the First Closing, Buyer shall pay to Seller the First Closing
Base Purchase Price, in full in immediately available funds by wire transfer to
a bank account of the Seller in the United States and notified to the Buyer at
least three business days prior to such Closing Date. With respect to the Second
Closing, Buyer shall pay to Seller the Second Closing Base Purchase Price, in
full in immediately available funds by wire transfer to a bank account of the
Seller in the United States and notified to the Buyer at least three business
days prior to such Closing Date.

 

c.

At least ten (10) business days prior to the First Closing, Seller shall deliver
to Buyer a notice (a “First Closing Pre-Closing Notice”) (i) specifying the
First Closing Cut-Off Date, and (ii) setting forth the calculation of the First
Closing Base Purchase Price, including the allocation of the Base Purchase Price
over the Rights to be the subject of the First Closing and the determination of
all Base Closing Adjustments after the Reference Date and prior to the First
Closing Cut-

 

Page 27 of 59

NYCDMS/447815.10

 



 

Off Date with respect to such Rights (the “First Closing Initial Adjustments”)
and such allocation and such determination shall be reasonably acceptable to the
Buyer. At least ten (10) business days prior to the Second Closing, Seller shall
deliver to Buyer a notice (a “Second Closing Pre-Closing Notice;” the First
Closing Pre-Closing Notice and the Second Closing Pre-Closing Notice are
referred to herein as “Pre-Closing Notices”) (i) specifying the Second Closing
Cut-Off Date, and (ii) setting forth the calculation of the Second Closing Base
Purchase Price, including the allocation of the Base Purchase Price over the
Rights to be the subject of the Second Closing and the determination of all Base
Closing Adjustments after the Reference Date and prior to the Second Closing
Cut-Off Date with respect to such Rights (the “Second Closing Initial
Adjustments”) and such allocation and such determination shall be reasonably
acceptable to the Buyer.

 

d.

Within five (5) business days following the First Closing Date, Seller shall
deliver to Buyer a notice setting forth the calculation of all Base Closing
Adjustments after the First Closing Cut-Off Date and on or prior to such First
Closing Date in respect of the Rights that were the subject of the First Closing
(the “First Closing Final Adjustments”). Any disagreement as to the calculation
of the First Closing Base Purchase Price shall be subject to verification by the
Managers of the related Funds. Within five (5) business days following the
Second Closing Date, Seller shall deliver to Buyer a notice setting forth the
calculation of all Base Closing Adjustments after the Second Closing Cut-Off
Date and on or prior to such Second Closing Date in respect of the Rights that
were the subject of the Second Closing (the “Second Closing Final Adjustments”).
Any disagreement as to the calculation of the Second Closing Base Purchase Price
and all Base Closing Adjustments shall be subject to verification by the
Managers of the related Funds.

 

e.

Unless Buyer requests Seller to obtain verification of any adjustments to the
First Closing Base Purchase Price, the First Closing Initial Adjustments, the
First Closing Final Adjustments, the Second Closing Base Purchase Price, the
Second Closing Initial Adjustments and the Second Closing Final Adjustments from
any

 

Page 28 of 59

NYCDMS/447815.10

 



 

of the Managers, within five (5) business days following delivery by Seller of
the notice setting forth the calculation of the First Closing Final Adjustments
or Second Closing Final Adjustments as the case may be, required by Section
7(d), in the event (i) the First Closing Final Adjustments or Second Closing
Final Adjustments result in a positive number, Buyer shall pay to Seller an
amount equal to such positive value, and (ii) the First Closing Final
Adjustments or Second Closing Final Adjustments result in a negative number
Seller shall pay to Buyer an amount equal to the absolute value of such negative
number. All payments to Seller or Buyer under this clause (e) shall be by wire
transfer of immediately available funds to the account of Seller designated in
Schedule E, or to the account of Buyer as designated by Buyer to Seller (any
such payment, a “First Closing Final Settlement” or “Second Closing Final
Settlement,” as the case may be). Seller shall, in establishing the First
Closing Final Adjustments and Second Closing Final Adjustments use commercially
reasonable efforts to obtain confirmation from the Managers of the respective
Funds of all Base Closing Adjustments with respect thereto. Notwithstanding the
foregoing, the calculation of the First Closing Final Adjustments and Second
Closing Final Adjustments shall be subject to adjustment following delivery by
Seller of the notice setting forth the calculation of the First Closing Final
Adjustments or Second Closing Final Adjustments, based upon information received
after delivery of the notice, including, without limitation, verification in
writing from the respective Manager of information needed to make all applicable
Base Closing Adjustments. Payment of the First Closing Final Adjustments and
Second Closing Final Adjustments shall be made promptly after agreement by the
parties on the amount thereof.

 

f.

The following terms shall have the meanings set forth therein:

 

(i)

“Cut-Off Date” shall mean the First Closing Cut-Off Date or the Second Closing
Cut-Off Date, as the case may be.

 

Page 29 of 59

NYCDMS/447815.10

 



 

 

(ii)

“First Closing Cut-Off Date” shall mean, with respect to the First Closing
Pre-Closing Notice, a date no more than five (5) business days prior to the date
of the First Closing Pre-Closing Notice.

 

(iii)

“First Closing Base Purchase Price” shall mean, with respect to the First
Closing, the Base Purchase Price as determined for the Rights that are subject
to the First Closing.

 

(iv)

“Initial Adjustments” shall mean First Closing Initial Adjustments or Second
Closing Initial Adjustments.

 

(v)

“Second Closing Cut-Off Date” shall mean, with respect to the Second Closing
Pre-Closing Notice, a date no more than five (5) business days prior to the date
of the Second Closing Pre-Closing Notice.

 

(vi)

“Second Closing Base Purchase Price” shall mean, with respect to the Second
Closing, the Base Purchase Price as determined for the Rights that are subject
to the Second Closing.

8.

Survival of Representations, Warranties, Covenants and Indemnification.

 

a.

Survival. Seller’s representations and warranties set forth in Section 3 hereof
shall survive for a period of two (2) years after the date on which made.
Buyer’s representation and warranties set-forth in Section 4 shall not survive
the latest Closing Date. Seller’s and Buyer’s covenants set forth in this
Agreement shall survive each Closing. Seller agrees to indemnify and hold
harmless the Buyer and its partners, members, stockholders, directors, officers,
employees, agents and controlling persons from and against any losses,
liabilities, claims, damages or expenses which are incurred by each such
indemnified party arising from or relating to the breach by the Seller of any of
its representations or warranties set forth in this Agreement, except to the
extent that any such loss, liability, claim, damage or expense was caused by the
gross negligence or willful misconduct of such indemnified party.

 

Page 30 of 59

NYCDMS/447815.10

 



 

 

b.

Givebacks. If a Fund, after a Closing Date, for any reason whatsoever, requests
from Buyer the return of any distribution paid (directly or indirectly) to
Seller on or prior to such Closing Date in respect of Rights subject to such
Closing Date or the payment by Buyer of any amount excluded pursuant to the
provisions of Section 2 hereof from the assumption of liabilities by Buyer with
respect to the Rights that were subject to such Closing Date, Seller shall
promptly pay the requested amount to such Fund or reimburse Buyer, if Buyer has
paid such amount to such Fund and has provided Seller written evidence of such
payment, provided, however, that this Section 8(b) shall not apply to any
distribution paid to Seller on or after the Reference Date and which constituted
a Base Closing Adjustment with respect to such Rights. If a Fund, after a
Closing Date, for any reason whatsoever, requests from Seller the return of any
distributions which constituted part of the Base Closing Adjustments in respect
of Interests purchased by Buyer at a Closing, Buyer shall promptly pay the
requested amount to Seller for payment to such Fund. Buyer shall promptly pay to
Seller upon its written demand any distributions paid to Buyer by Seller in
respect of an Entitlement if Seller is required to disgorge, reimburse, refund
or repay the same to the related Fund.

 

c.

Indemnification of Buyer. Seller shall defend, indemnify and hold harmless Buyer
and its partners, members, stockholders, directors, officers, employees, agents
and controlling persons from and against any and all losses and liabilities
(including, without limitation, reasonable legal fees incurred in defending
against any such loss or liability) arising out of or relating to (i) any and
all obligations of Seller and all liabilities of Seller to persons or entities
not a party hereto relating to the Rights in the Funds, which obligations or
liabilities arose prior to or on the related Closing Date for the sale of such
Rights, including without limitation (A) any obligation to return any amounts of
any distributions made by any Fund to Seller prior to such Closing Date and not
constituting Base Closing Adjustments, and (B) to the maximum extent permitted
by law, any liability relating to the Rights arising under federal or state
securities laws (other than any liability resulting from a material breach of
any of Buyer’s representations and warranties

 

Page 31 of 59

NYCDMS/447815.10

 



 

contained in Section 4(e) or in any transfer documents required by a Fund or its
Manager to be executed by Buyer in connection with the sale of an Interest) or
(ii) the breach by Seller of any material provision of this Agreement or in any
certificate delivered on such Closing Date. This indemnity shall not be
construed to include any obligation to indemnify Buyer for indirect, special,
exemplary, punitive or consequential damages

9.

Additional Documents and Acts; Further Assurances; Tax Matters. Each of the
parties agrees to execute and deliver such additional documents, certificates
and instruments, and to perform such additional acts, as may be reasonably
requested and necessary or appropriate to consummate the transaction
contemplated by this Agreement, including, without limitation, the admittance of
Buyer as Limited Partner to each Fund in which a Right is purchased by Buyer in
substitution of Seller (including, without limitation, with respect to the
rights and obligations of Seller as a Limited Partner of such Funds relating to
the Rights under the terms and conditions of the Operative Agreements). Seller
shall promptly forward to Buyer any correspondence, notices or distributions
received by Seller or any affiliated entity, including all notices relating to
capital calls, that relate in any way to the Rights that have been purchased by
Buyer. Seller shall cooperate with Buyer in obtaining the agreement of the
Manager(s) of each of the Funds in respect of which Buyer has purchased Rights
to allocate between Buyer and Seller, on an appropriate basis based on Seller’s
and Buyer’s respective ownership during the tax year of such Fund in which a
Closing Date occurs, (such appropriate basis to take into consideration and
reflect the fact that Buyer, as provided for herein, is to receive the full
benefit of all distributions received by Seller since the Reference Date as
reductions in the Base Purchase Price), all items of income, gain, loss,
deduction or credit attributable to the Interests of such Fund for such tax year
under Section 706 of the Code. To the extent, as a result of such allocations or
because Seller sold Entitlements and had to accept all such allocations, Seller
is allocated items of income, gain, loss, deduction or credit that, on a
proportional basis, exceed what it should have been allocated based on the
percentage of such tax year of such Fund existing prior to the Reference Date
(for the avoidance of doubt, 100% of all income, gain, loss, deductions and
credits are intended to be allocated to Buyer and not to Seller for any tax year
of a Fund that begins on and after

 

Page 32 of 59

NYCDMS/447815.10

 



 

the Reference Date), then Buyer shall, upon demand by Seller and the delivery of
a detailed determination of the amount, pay to Seller as compensation or
reimbursement for federal, state and municipal income taxes paid or payable by
the Seller as a result of such disproportionate allocation an amount equal to
the product of (a) the remainder, if positive, of the aggregate amount of income
and gains so disproportionately allocated to Seller minus the aggregate amount
of such losses, deductions and credit so disproportionately allocated to Seller
times the sum of the highest federal, state and municipal corporate income tax
rates applicable to the Seller (after taking into consideration and reflecting
any capital gains or similar special rates in connection with any class or
classes of such income, gains, losses and deductions).

10.

Termination. This Agreement may be terminated (i) at any time prior to the First
Closing Date by mutual written agreement of Seller and Buyer, or (ii) by Seller
or Buyer if no Closing shall not have occurred on or before March 31, 2006;
provided, however, that the right to terminate this Agreement under clause (ii)
of this Section 10 shall not be available to any party whose action or failure
to act has been a principal cause of or resulted in the failure of a Closing to
occur on or before such date if such action or failure to act constitutes a
material breach of this Agreement. If this Agreement is terminated as permitted
by this Section 10, termination shall be without liability of Seller or Buyer,
as the case may be (or any partner, manager, officer, employee, agent,
consultant or representative of such party), unless such termination is the
result of either (A) the willful failure by Seller or Buyer, as the case may be,
to fulfill a material condition to the performance of the obligations of any
other party hereto, or (B) the breach by Seller or Buyer, as the case may be, in
the performance of such party’s material covenants or agreements under this
Agreement.

11.

Access to and Retention of Records; Confidentiality.

 

a.

Access to and Retention of Records. Seller shall deliver to Buyer, promptly
after each Closing, such copies of Seller’s records relating to each of the
Rights subject to such Closing as Buyer may reasonably request. All books and
records retained by each party which relate to the Interests shall be open for
inspection by

 

Page 33 of 59

NYCDMS/447815.10

 



 

representatives of the other party at any time during regular business hours,
subject to reasonable advance notice and compliance with reasonable
confidentiality security and safety rules. Each party may, at its expense, make
such copies or excerpts from such books and records, in order to comply with
legal, audit or tax obligations or otherwise, as it may reasonably request.
Seller shall not destroy or relinquish possession of any original or final copy
of any of the books and records which relate to the Rights and which may be
reasonably required in connection with tax, regulatory or other governmental
compliance matters, without first offering to Buyer the opportunity to obtain
such original or final copy or a copy thereof.

 

b.

Confidentiality. Each of Seller and Buyer agrees not to disclose to any person
or entity the confidential information received from the other party in respect
of this Agreement and the transactions contemplated by the Transaction
Documents, and to return such confidential information to the other party in the
event the Closing does not occur, except that each party may disclose the
confidential information of the other party (i) to its affiliates and to its own
and its affiliates’ officers, directors, employees, agents, accountants, legal
counsel and other representatives who have a need to know such information for
the purpose of assisting in the negotiation and completion of the transactions
contemplated by this Agreement and the other Transaction Documents, (ii) to the
extent required by applicable law, regulation, subpoena, court order or other
legal process, (iii) to the extent requested by any governmental or regulatory
authority having jurisdiction over such party, and (iv) to any other person or
entity with the other party’s prior written consent. The term “confidential
information” shall not include information that (i) is or becomes part of the
public domain other than as a result of breach of the foregoing provisions by
the receiving party, (ii) was known or acquired by the receiving party prior to
receipt from the disclosing party, (iii) is subsequently obtained by the
receiving party from a third party, not known by the receiving party to have an
obligation to the disclosing party to maintain the confidentiality of the
information, (iv) is developed independently by or for the receiving party,
without reference to such information, or (v) is generally known

 

Page 34 of 59

NYCDMS/447815.10

 



 

by persons in the financial or private equity industries. The confidentiality
provisions set forth in that certain confidentiality letter, dated June 15,
2005, executed in contemplation of the transactions described herein are hereby
adopted by Buyer and Buyer agrees to be bound by them.

12.

Post-Closing: Distributions. If Seller receives distributions with respect to a
Right purchased by Buyer at a Closing after the Closing Date with respect to
such Right, Seller will promptly notify Buyer in writing of Seller’s receipt of
such distributions (together with any related correspondence) and will promptly,
but in any event within five (5) business days, pay the appropriate portion of
such distributions over to Buyer in the currency received by Seller, or, in the
case of securities (to the extent permissible by law and relevant
documentation), endorse or cause such securities to be registered in Buyer’s
name or such name as Buyer may direct in writing and deliver to Buyer or such
person as Buyer may direct such securities within ten (10) business days after
receipt of any such distribution. Until distributions are delivered to Buyer
pursuant to this Section 12, Seller shall hold the same in trust for Buyer.

13.

Specific Performance. Each of Buyer and Seller hereby acknowledges that the
other party will not have adequate remedy at law if it fails to perform any of
its obligations under this Agreement. In such event, each party agrees that the
other party shall have the right, in addition to any other rights it may have
(whether at law or in equity), to specific performance of this Agreement.

14.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to that state’s conflict
of laws principles other than Section 5-1401 of the General Obligations Law of
the State of New York.

15.

Notices. All communications under this Agreement, including, but not limited to,
any consent under this Agreement, must be in writing and will be deemed duly
given and received when delivered personally, when sent by facsimile
transmission, three (3) days after being sent by first class mail, or two (2)
business days after being deposited for next-day delivery with Federal Express
or another internationally recognized overnight delivery service, all charges or
postage prepaid, properly addressed to the party to receive

 

Page 35 of 59

NYCDMS/447815.10

 



 

such notice at that party’s address indicated opposite that party’s signature on
this Agreement, or at any other address that any party may designate by notice
to the other parties.

16.

Severability. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any and all other provisions
hereof.

17.

Entire Agreement. This Agreement is the entire agreement of the parties and
supersedes all prior or contemporaneous written or oral negotiations,
correspondence, agreements and understandings, regarding the subject matter
hereof, provided that the listing of the Funds shall be as provided for in that
certain letter of intent referred to in Recital A above. This Agreement amends
and restates and supersedes that certain Purchase Agreement of even date
herewith between Seller and Buyer.

18.

Counterparts; Assignments; Binding Effect. This Agreement may be executed in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Buyer may assign
all or a portion of its rights under this Agreement to an affiliate so long as
(i) Buyer remains fully liable for all of its obligations hereunder (including,
without limitation, the Unfunded Commitments assumed by Buyer hereunder), and
(ii) such assignment does not delay or otherwise interfere with the transfer of
the related Interest. Except as set forth above and except as contemplated in
the Term Loan Facilities, Buyer may not assign all or any portion of its rights
under this Agreement without the prior written consent of Seller. This Agreement
shall be binding on Seller and Buyer and their respective heirs, legal
representatives, successors, and assigns.

19.

Powers and Rights Not Waived; Remedies Cumulative. No delay or failure on any
party’s part in the exercise of any power or right shall operate as a waiver
thereof, nor shall any single or partial exercise of the same preclude any other
or further exercise thereof or the exercise of any other power or right, and a
party’s rights and remedies are cumulative to and are not exclusive of any
rights or remedies that party would otherwise have, and no waiver or consent
given or extended pursuant hereto shall extend to or affect any obligation or
right not expressly waived or consented to.

 

Page 36 of 59

NYCDMS/447815.10

 



 

20.

Amendments and Waivers. Any term of this Agreement may be amended or modified
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the party against whom enforcement of such
amendment, modification or waiver is sought.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











 

 

Page 37 of 59

NYCDMS/447815.10

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Purchase Agreement as of the date first written above.

 

 

Address:

Seller:

 

Phoenix Life Insurance Company      

PHOENIX LIFE INSURANCE COMPANY

One American Row                          

a New York corporation

 

Hartford, CT 06115                         

By:        /s/ Michael J. Haylon                        

EIN Number:

Name: Michael E. Haylon

 

060493340                                      

Title: Executive Vice President and

 

 

Chief Financial Officer

 

 

 

 

Address:

Buyer:

 

Edgemere Capital, LLC                  

EDGEMERE CAPITAL, LLC

222 West Adams Street                 

Chicago, IL 60606                         

 

By:        /s/ Christopher J. Collins                  

EIN Number:

Name: Christopher J. Collins

 

203730293                                      

Title: Vice President

 

 

 

 

Page 38 of 59

NYCDMS/447815.10

 



 



Schedule A

Consents and Approvals

 

None other than the consents of the Managers as required pursuant to the Fund
Documents (including all waivers of any rights of first refusal thereunder)


















 

Page 39 of 59

NYCDMS/447815.10

 



 

Schedule B

 

As of the date hereof, Attachment 1 hereto sets forth a true and complete list
of all agreements, instruments, questionnaires and documents to which Seller is
a party (including, without limitation, the Operative Agreements) that regulate
or govern the terms of Seller’s investment in the Interests (collectively, the
“Fund Documents” this defined term shall replace the term “Fund Documents”
previously defined in Section 3(j) hereof for all purposes of this Agreement).
True and complete copies of all of the Fund Documents relating to each Right
have been delivered by Seller to Buyer or made available to Buyer for its
review. As of the date hereof, Seller is not a party to any Fund Documents other
than those listed on Attachment 1 hereto. As of the date hereof and other than
as set forth on Attachment 2 hereto, Seller is not in default under, nor to its
knowledge is there any basis for any valid claim of default by Seller under, any
Fund Documents. Seller does not have any obligation to return any distributions
or portions of distributions previously received in respect of any of the Rights
except as may be contractually provided for in the Fund Documents or under
applicable law, in respect of which Seller has not received, as of the date
hereof, any notifications or demands for such return. As of the date hereof,
Seller does not have, and is not subject to, any capital calls under any of the
Fund Documents with respect to the Interests other than capital calls not to
exceed the amount of the Unfunded Commitments listed and described on the
attachments to this certificate. The Fund Documents are valid and enforceable
obligations of Seller, are in full force and effect, and, with respect to the
Interests to be sold to the Buyer on each Closing Date, will be in full force
and effect on the applicable Closing Date. Seller has given Buyer access to its
records or otherwise made available to Buyer copies of all material
correspondence and other material written communications sent by or on behalf of
Seller, or received by or on behalf of Seller, with respect to any Interests.

 

Page 40 of 59

NYCDMS/447815.10

 



 

Attachment 1

List of Fund Documents

To be supplied on applicable Cut-Off Date

 

 

 

 

 

FUND

NAME OF DOCUMENT

DATE OF DOCUMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

Page 41 of 59

NYCDMS/447815.10

 



 

Attachment 2

List of Defaults

To be supplied on applicable Cut-Off Date

 

 

 

 

 

FUND

NAME OF DOCUMENT

DEFAULT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 42 of 59

NYCDMS/447815.10

 



 

Schedule C

 

With respect to each Closing and the Rights subject thereto, the Seller
represents and warrants to Buyer as follows:

 

1.            Attachment 3 attached hereto sets forth for each of the Rights
subject to such Closing (i) the name of the Fund in respect of each of such
Rights, (ii) the date that Seller acquired such Rights; (iii) the amount of the
capital commitments of Seller to the Funds with respect to each of such Rights,
(iv) the amount of Capital Contributions previously made by Seller to the Funds
with respect to each of such Rights as of the applicable Cut-Off Date, (v) the
amount of Unfunded Commitments of Seller to the Funds with respect to each of
such Rights as of the applicable Cut-Off Date, and (vi) the net asset value of
each of such Rights on the Reference Date (such net asset value being the value
reported to Seller by the Managers of the Funds). As of the applicable Cut-Off
Date, all Capital Contributions and Management Fees attributable to such Rights
that were due from Seller since its acquisition of such Rights have been made to
the Funds (or paid in accordance with their direction). As of the applicable
Closing Date, all Capital Contributions and Management Fees attributable to such
Rights being sold to Buyer in respect of such Closing that were due from Seller
on or prior to such applicable Closing Date will have been made to the Funds (or
paid in accordance with their direction).

 

2.            The Initial Adjustments with respect to such Closing shown in the
Pre-Closing Notice with respect to such Closing are true and correct.

 

3.            As of the Cut-Off Date for such Closing, set forth on Attachment 4
attached hereto is the amount of Post-Reference Date Received Distributions
received in cash and a true and complete description of the Post-Reference Date
Received Distributions consisting of property received by Seller with respect to
such Rights on or after the Reference Date and prior to such Cut-Off Date from
each of the Funds in respect of such Rights. Except as set forth and described
on Attachment 4 attached hereto, there have been no distributions received by
Seller with respect to such Rights on or after the Reference Date and prior to
such Cut-Off Date and, (to the extent known to Seller, Seller will disclose to
Buyer any distributions that have been declared by a

 

Page 43 of 59

NYCDMS/447815.10

 



 

Fund whose Right is being purchased by Buyer at such Closing but not yet
received by Seller; Buyer will be entitled to any such distributions received
after such Closing).

 

4.            As of the Closing Date for such Closing, Seller does not directly,
or indirectly through one or more intermediaries, control any Fund or is
controlled by any Fund whose Rights are subject to such Closing. As of the
Closing Date for such Closing, with respect to the Fund, if any, designated with
an asterisk on Attachment 3 hereto, Seller and one of the members of the general
partner thereof are under common control. As of the Closing Date for such
Closing, except with respect to the Fund, if any, designated with two asterisks
on Attachment 3 hereto, Seller was the original purchaser of each Right from
each Fund and has been the legal and beneficial owner of each Right since the
date of such purchase through such Closing Date. For purposes of this paragraph
5, “control” shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person,
whether through the ownership of voting securities, by contract or otherwise.

 

5.            Seller has not, as of the Closing Date for such Closing with
respect to the Rights subject to such Closing, (i) materially amended, canceled
or terminated any Fund Document or entered into any new Fund Document other than
as may be set forth in Attachment 1 hereto and (ii) other than as set forth in
Attachment 1 hereto, waived, amended, canceled, terminated, exercised or failed
to exercise any material contractual rights pertaining to such Rights.

 

Page 44 of 59

NYCDMS/447815.10

 



 

Attachment 3

Fund Information Schedule

 

To be supplied on applicable Cut-Off Date

 

 

 

 

 

 

 

 

 

1

2

3

4

5

Fund

Date of

Capital

Capital

10/24/05

12/31/04

 

Purchase

Commitment

Contributions

Unfunded Commitments

Capital Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 45 of 59

NYCDMS/447815.10

 



 

Attachment 4

 

Distribution Schedule

 

To be supplied on applicable Cut-Off Date

 

 

 

 

 

 

 

1

2

3

4

Fund

Distribution

Amount of

Form of

Stock Distributed

 

Date

Distribution

Distribution

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 46 of 59

NYCDMS/447815.10

 



 

Schedule D – Funding Agreement

 

FUNDING AGREEMENT

This Funding Agreement (this “Agreement”) is entered into as of _____________,
2005 by and between Phoenix Life Insurance Company, a New York corporation
(“Phoenix”), and Edgemere Capital, LLC, a Delaware limited liability company
(“Edgemere”).

Pursuant to a Purchase Agreement, dated as of October __, 2005 (the “Purchase
Agreement”), by and between Phoenix, as seller, and Edgemere, as buyer, Phoenix
is selling, and Edgemere is buying certain Interests in respect of certain Funds
identified in the Purchase Agreement (as such capitalized terms, and other
capitalized terms used herein and not defined herein, are defined therein).

In connection with such purchase, Edgemere has requested and Phoenix has agreed
to provide credit support to Edgemere in order to assist Edgemere in meeting its
obligations to fund all capital calls, including all Management Fees in respect
of such Interests, due on or after the Closing Date; provided, however, that the
maximum amount which Phoenix shall be obligated to advance hereunder shall not
exceed the aggregate amount of the Unfunded Commitments (the “Obligations”), on
the terms and conditions herein provided.

Edgemere agrees that it will not request payment from Phoenix hereunder unless
and until it has amounts on deposit in an account (the “Capital Reserve
Account”) that are unavailable for any reason to satisfy on a timely basis the
aforesaid capital calls and payment of Management Fees, which account will be
established, and transfers and deposits will be restricted, in accordance with
certain loan facilities (the “Loan Facilities”) with _________________ (the
“Term Lender”), the proceeds of which will be used, in part, by Edgemere to
acquire the Interests.

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

 

Page 47 of 59

NYCDMS/447815.10

 



 

ARTICLE I

FUNDING

1.1.        Payment of Obligations.         Promptly, upon receipt of written
request of Edgemere, or upon an event of default by Edgemere under the Loan
Facilities, upon receipt of written request of the Term Lender, to fund an
Obligation, together with a copy of the bill, statement, or other demand from
the Fund requesting payment thereof, Phoenix unconditionally and irrevocably
agrees to pay such Obligation directly to such Fund on behalf of Edgemere when
and as due without set-off or reduction. The foregoing direction for the payment
of advances hereunder shall not be modified or revoked without the prior written
consent of both parties hereto.

 

1.2.        Waivers. Phoenix hereby approves the provisions of the Fund
Documents, and waives notice of (i) any amendment or extension of the Fund
Documents or the Loan Facilities, (ii) the execution and delivery by Edgemere of
any other documents arising under the Fund Documents or the Loan Facilities,
(iii) the occurrence of any breach of any covenants, representations or warranty
by a Fund or an event of default under any of the Fund Documents or the Loan
Facilities, or (iv) any other action at any time taken or omitted by Edgemere
under, and in accordance with, the terms of the Fund Documents or the Loan
Facilities

 

1.3.        Payment of Expenses. Phoenix agrees, as the principal obligor and
not as a surety only, to pay to Edgemere, on demand, all costs and expenses paid
or incurred by Edgemere (including the reasonable fees and expenses of
Edgemere’s counsel) in connection with the enforcement of any provision of this
Agreement following a breach by Phoenix hereunder. The covenant contained in
this paragraph shall survive the payment and performance of the Obligations.

 

1.4.        Fund. The term “Fund” as used herein shall include any new or
successor association, partnership (general or limited), liability company,
joint venture, trust or other individual or organization formed as a result of
any merger, reorganization, sale or transfer of the Fund or its assets as
constituted on the date hereof.

 

 

Page 48 of 59

NYCDMS/447815.10

 



 

1.5          Return of Advance.   If a Fund returns to Edgemere any advance made
by Phoenix made hereunder to satisfy a capital call of such Fund, Edgemere shall
pay over to Phoenix the amount returned as soon as practicable.

 

1.6          Failure to Fund. If Phoenix fails to fully comply with its
obligations pursuant to Section 1.1 above, Edgemere shall be entitled to set-off
against any amounts due from Edgemere to Phoenix hereunder any and all portions
of the Obligations which Phoenix has failed to pay.

 

 

EVENTS AND CIRCUMSTANCES NOT REDUCING

OR DISCHARGING PHOENIX'S OBLIGATIONS

Except as set forth in Article I hereof, Phoenix hereby agrees that its
obligations under this Agreement shall not be released, diminished, impaired,
reduced or adversely affected by any of the following, and, except as set forth
in Article I hereof, waives any common law, equitable, statutory or other rights
(including without limitation rights to notice) which Phoenix might otherwise
have as a result of or in connection with any of the following:

2.1.       Modifications. Any renewal, extension, increase, modification,
amendment or alteration of all or any part of the Obligations or the Fund
Documents or any failure to notify Phoenix of any such action.

2.2.       Condition of Phoenix or Edgemere. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution or
lack of power of either Phoenix or Edgemere or any other party at any time
liable for the payment of all or part of the Obligations; or any dissolution of
either Phoenix or Edgemere, or any sale, lease or transfer of any or all of the
assets of Phoenix, or any changes in the officers, directors, shareholders,
partners or members of Phoenix or Edgemere, or any reorganization of either
Phoenix or Edgemere.

2.3.       Sole Liability. It is hereby recognized, acknowledged and agreed by
Phoenix that Phoenix may be required to pay the Obligations in full without
assistance or support of any other party, and Phoenix has not been induced to
enter into this Agreement on the basis of a

 

Page 49 of 59

NYCDMS/447815.10

 



 

contemplation, belief, understanding or agreement that other parties (other than
Edgemere) will be liable to pay the Obligations, or that Edgemere will look to
parties (other than Phoenix) to pay the Obligations.

2.4.       Other Collateral. The taking or accepting of any other security,
collateral or guaranty, or other assurance of payment, by Edgemere for all or
any part of the Obligations.

2.5.       Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including without
limitation negligent, willful, unreasonable or unjustifiable impairment) of any
property or assets of any Fund.

2.6.       Unenforceability. The fact that any covenant, collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the advance made by Phoenix on behalf
of Edgemere in respect of the Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Phoenix that it is not entitled to any set-off by reason of the foregoing
against its covenant to pay the Obligations.

2.7.       Merger. The reorganization, merger or consolidation of Edgemere into
or with any other corporation or entity.

2.8.       Preference. Any payment by Edgemere to a Fund which is held to
constitute a preference under bankruptcy laws, or for any reason a Fund is
required to refund such payment or pay such amount to Edgemere or a third party.
Any such disgorgement by a Fund shall serve to automatically reinstate Phoenix’s
obligations hereunder to fund any of such Obligations which shall then remain in
full force and effect hereunder until paid.

2.9        Liquidity.        Any failure of Edgemere to maintain funds
sufficient to meet all, or any part of, the Obligations, notwithstanding that
Edgemere hereby agrees to use commercially reasonable efforts to do so.

REPRESENTATIONS AND WARRANTIES

 

Page 50 of 59

NYCDMS/447815.10

 



 

Phoenix, as of the date hereof, represents and warrants to Edgemere as follows:

3.1.1.   Familiarity and Reliance. Phoenix is familiar with, and has
independently reviewed the books and records regarding, the financial condition
of each Fund; however, Phoenix is not relying on such financial condition as an
inducement to enter into this Agreement.

3.1.2.   No Representation By Edgemere. Neither Edgemere nor any other party has
made any representation, warranty or statement to Phoenix in order to induce
Phoenix to execute this Agreement.

3.1.3.   Phoenix’s Financial Condition. As of the date hereof, and after giving
effect to this Agreement and the contingent obligation evidenced hereby, Phoenix
is, and will be, solvent, and has and will have assets which, fairly valued,
exceed its obligations, liabilities (including contingent liabilities) and
debts, and has and will have property and assets sufficient to satisfy and repay
its obligations and liabilities. Phoenix is not, and has never been, a debtor in
any foreign, state or federal bankruptcy, reorganization or other insolvency
proceeding and has never made an assignment for the benefit of creditors.
Phoenix knows of no fact or pending or threatened claim or litigation that might
result in the insolvency or bankruptcy of Phoenix.

3.1.4.   Legality. Phoenix is duly organized and validly existing under the laws
of the jurisdiction of its incorporation and has full corporate power and legal
right to execute and deliver this Agreement and to perform its obligations under
this Agreement. The execution, delivery and performance of this Agreement have
been and remain duly authorized by all necessary corporate action and do not
contravene any provision of its constitutional documents or any law, regulation
or contractual restriction binding on it or its assets. The execution, delivery
and performance by Phoenix of this Agreement and the consummation of the
transactions contemplated hereunder do not, and will not, contravene or conflict
with any law, statute or regulation whatsoever to which Phoenix is subject or
constitute a default (or an event which with notice or lapse of time or both
would constitute a default) under, or result in the breach of, any indenture,
mortgage, deed of trust, charge, lien, or any contract, agreement or other
instrument to which Phoenix is a party or which may be applicable to Phoenix.
This Agreement is a legal and binding obligation of Phoenix and is enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency or
other laws of general application relating

 

Page 51 of 59

NYCDMS/447815.10

 



 

to the enforcement of creditors’ rights. Phoenix has no off-set, defense,
counterclaim or right to recission with respect to this Agreement. Phoenix has
the legal capacity to enter into this Agreement.

3.1.5.    Judgments, Decree or Order. There is no judgment, decree or order of
any court or governmental or administrative agency or instrumentality which has
been issued against Phoenix, which has or may have any material adverse effect
on the business or condition of Phoenix. There is no claim, action, suit or
proceeding or investigation, pending or, to the best of Phoenix’s knowledge,
threatened affecting Phoenix, or before or by any foreign, federal, state,
municipal or other governmental department, commission, board, bureau or agency,
which either in any one instance or in the aggregate, may result in any material
adverse change in the business, operations or condition, financial or otherwise,
of Phoenix, or in any material impairment of the right or ability of Phoenix, or
which would draw into question the validity of this Agreement or of any action
taken or to be taken in connection with the obligations of Phoenix contemplated
in this Agreement, or which would be likely to impair materially the ability of
Phoenix to perform under the terms of this Agreement.

Edgemere, as of the date hereof, represents and warrants to Phoenix as follows:

3.2.1      Existence. Edgemere is a limited liability company duly formed,
validly existing and in good standing under the laws of the State of Delaware.

3.2.2.     Execution and Effect of Agreement. Edgemere has the requisite
organizational power and authority to enter into this Agreement and to carry out
the transactions contemplated hereby. The execution and delivery of this
Agreement by Edgemere have been duly authorized by all necessary organizational
actions of Edgemere, and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary actions of Edgemere. This
Agreement constitutes a legal, valid and binding obligation of Edgemere,
enforceable against Edgemere in accordance with its terms. All consents,
approvals, authorizations and orders of, or other action by or filings with, any
person necessary for the due and valid execution, delivery and performance by
Edgemere of this Agreement have been obtained, taken or made.

 

Page 52 of 59

NYCDMS/447815.10

 



 

3.2.3.     Restrictions. The execution, delivery and performance by Edgemere of
this Agreement and the consummation of the transactions contemplated hereby will
not conflict with or result in a material breach of any term or provision of, or
constitute a material default or violation under, the organizational documents
of Edgemere, any material agreement to which Edgemere is a party or by which
Edgemere is affected, or any statute, or any order, rule, regulation, writ,
injunction or decree of any court or government authority having jurisdiction
over Edgemere.

3.2.4.     No Lawsuits. There is no lawsuit, proceeding or investigation pending
or, to the knowledge of Edgemere, threatened against Edgemere that would prevent
or delay Edgemere’s consummation of the transaction contemplated hereby.

3.2.5.     Bankruptcy. Edgemere is not the subject of a voluntary or involuntary
petition for relief under the United States Bankruptcy Code and is not a named
defendant in any federal or state court action wherein the relief requested or
sought includes a receivership, assignment for benefit of creditors, or other
liquidating procedure. Edgemere has no intention of filing any bankruptcy
proceeding for protection from its creditors.

ARTICLE IV

COMPENSATION AND REIMBURSEMENT

 

Phoenix shall be entitled to compensation for its covenants hereunder, as
follows:

4.1.        Annual Fee.    Phoenix shall be entitled to an annual fee of
$100,000, payable on the date hereof and on each annual anniversary thereof. In
the event that this Agreement shall terminate prior to an anniversary date
hereof, such fee shall be pro-rated for the number of full calendar months
during the year in which the Agreement is terminated, and Phoenix shall promptly
refund to Edgemere any balance. No interest will accrue or be payable with
respect to any advances made by Phoenix hereunder.

4.2.         Reimbursement.         All advances made by Phoenix hereunder shall
be reimbursed by Edgemere as provided for in the agreements referred to in
Section 6(h) of the Purchase Agreement, dated as of the date hereof, between
Phoenix and Edgemere. The

 

Page 53 of 59

NYCDMS/447815.10

 



 

Obligation to reimburse Phoenix for such advances shall survive the expiration
of this Agreement. Edgemere agrees to enter into such additional agreements as
Phoenix may reasonably request in order to evidence the aforesaid reimbursement
obligation of Edgemere.

ARTICLE V

MISCELLANEOUS

5.1.       Waiver. No failure to exercise, and no delay in exercising, on the
part of Edgemere, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Edgemere
hereunder shall be in addition to all other rights provided at law, in equity,
by statute (or regulation) or otherwise. No modification or waiver of any
provision of this Agreement, nor consent to departure therefrom, shall be
effective unless in writing and no such consent or waiver shall extend beyond
the particular case and purpose involved. No notice or demand given in any case
shall constitute a waiver of the right to take other action in the same, similar
or other instances without such notice or demand.

5.2.       Notices. Any notice, demand, statement, request or consent made
hereunder shall be in writing and shall be deemed to be received by the
addressee only upon actual receipt at the address, as set forth below, of the
party to whom such notice is to be given, or to such other address as either
party shall in like manner designate in writing. The addresses of the parties
hereto are as follows:

5.3.        Termination. This agreement shall terminate automatically upon the
final payment in full of the Obligations relating to capital calls in respect of
Unfunded Commitments existing on each Closing Date, but in no event shall the
term hereof extend beyond the last day of the latest of all investment periods
of all of the Funds.

 

5.4.       Invalid Provisions. If any provisions of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provision shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this

 

Page 54 of 59

NYCDMS/447815.10

 



 

Agreement, shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Agreement, unless such continued effectiveness of this Agreement, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.

5.5.       Amendments. This Agreement may be amended only by an instrument in
writing executed by the party or an authorized representative of the party
against whom such amendment is sought to be enforced.

5.6.       Parties Bound; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors,
assigns and legal representatives; provided, however, that Phoenix may not,
without the prior written consent of Edgemere and the Term Lender, assign any of
its rights, powers, duties or obligations hereunder. This Agreement is intended
for the benefit of the parties hereto and the Term Lender and no other person or
entity. Accordingly, no person or entity (other than Edgemere and the Term
Lender) shall be entitled to claim any rights hereunder as a third party
beneficiary or otherwise. Edgemere may not assign its rights hereunder to any
person (other than to (i) an affiliate of Edgemere which has agreed in writing
to assume its pro-rata share of the fees and reimbursement obligations hereunder
and (ii) the Term Lender for collateral security purposes in connection with
Edgemere’s obtaining financing (the entities referred to in items (i) and (ii)
shall collectively be referred to as “Permitted Assignees” )) without the prior
written consent of Phoenix. Any transfer by Edgemere of any Interest (other than
to Permitted Assignees hereunder) will not carry with it any rights of Edgemere
hereunder unless Phoenix shall otherwise agree in writing.

5.7.       Headings. Section headings are for convenience of reference only and
shall in no way affect the interpretation of this Agreement.

5.8.       Recitals. The recital and introductory paragraphs hereof are a part
hereof, form a basis for this Agreement and shall be considered prima facie
evidence of the facts and documents referred to therein.

5.9.       Counterparts. To facilitate execution, this Agreement may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature

 

Page 55 of 59

NYCDMS/447815.10

 



 

of, or on behalf of, each party, or that the signature of all persons required
to bind any party, appear on each counterpart. All counterparts shall
collectively constitute a single instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto. Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and may
thereafter be attached to another counterpart identical thereto except having
attached to it additional signature pages.

5.10.     Rights and Remedies. The exercise by Edgemere of any right or remedy
hereunder or under any other instrument, or at law, in equity, by statute (or
regulation) or otherwise, shall not preclude the statute (or regulation) or
otherwise, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.

5.11.    Entirety. THIS AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF
PHOENIX AND EDGEMERE WITH RESPECT TO PHOENIX’S AGREEMENT TO FUND THE OBLIGATIONS
AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF.
NO COURSE OF DEALING BETWEEN PHOENIX AND EDGEMERE, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS AGREEMENT. THERE
ARE NO ORAL AGREEMENTS BETWEEN PHOENIX AND EDGEMERE RELATING TO THE SUBJECT
MATTER HEREOF.

 

5.12.

Governing Law; Submission to Jurisdiction.

THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK AND
ITS VALIDITY, CONSTRUCTION AND EFFECT SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS WHOLLY PERFORMED

 

Page 56 of 59

NYCDMS/447815.10

 



 

THEREIN. THE VENUE FOR ANY AMOUNT, SUIT OR PROCEEDING ARISING FROM OR BASED UPON
THIS AGREEMENT SHALL BE THE APPROPRIATE STATE AND FEDERAL COURTS LOCATED IN THE
COUNTY OF NEW YORK IN THE STATE OF NEW YORK. ACCORDINGLY, PHOENIX AGREES THAT
ANY ACTION, SUIT OR PROCEEDING ARISING FROM OR BASED ON THIS AGREEMENT SHALL BE
COMMENCED IN AND DETERMINED BY THOSE APPROPRIATE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK AND WAIVES ANY
OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH PROCEEDINGS
HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE RIGHT TO
OBJECT WITH RESPECT TO SUCH PROCEEDINGS THAT SUCH COURT DOES NOT HAVE ANY
JURISDICTION OVER IT.

PHOENIX IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE COURTS
REFERENCED IN SECTION 5.12(a) HEREOF IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
PHOENIX’S ADDRESS SET FORTH BELOW. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF EITHER PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE OTHER PARTY IN
ANY OTHER JURISDICTION.

 

Page 57 of 59

NYCDMS/447815.10

 



 

 

EXECUTED as of the day and year first above written.

 

 

WITNESS/ATTEST:

PHOENIX LIFE INSURANCE COMPANY

 

 

 

____________________________

 

By:  ____________________________

 

 

        Name:

 

 

        Title:



 

 

 

EDGEMERE CAPITAL, LLC

 




____________________________

 

By:  ____________________________

 

 

        Name:

 

 

        Title:

 

 

 

Page 58 of 59

NYCDMS/447815.10

 



 

Schedule E – Seller’s Wiring Instructions

 

JP Morgan Chase

New York, NY

ABA 021 000 021

Account Name: PHL General Account

DDA 9102633030

Reference: G05837, Phoenix Life Insurance

 

 

Page 59 of 59

NYCDMS/447815.10

 

 

 